Appeal by the defendant from a judgment of the Supreme Court, Queens County (Sherman, J.), rendered June 7, 1988, convicting him of reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a hypodermic instrument, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant argues that the trial court’s instructions on intent implied that the jury need not determine the question of intent with respect to that count of the indictment which charged him with criminal possession of a weapon in the *665second degree (see, Penal Law § 265.03). As the defendant acknowledges, however, his trial attorney took no exception to this portion of the court’s charge. The defendant’s contention is, therefore, beyond the scope of appellate review as a matter of law (see, CPL 470.05 [2]; People v Bynum, 70 NY2d 858; People v Colavito, 70 NY2d 996; People v Dekle, 56 NY2d 835, 837; People v Yankowitz, 169 AD2d 748; People v McKinnon, 168 AD2d 691; People v Larney, 162 AD2d 406; People v Udzinski, 146 AD2d 245, 250-251). Considering all of the circumstances of this case, in light of the court’s charge in its entirety, we conclude that our review of the defendant’s contention in the interest of justice is not warranted.
We have examined the defendant’s remaining contentions, including those advanced in his supplemental pro se brief, and find them to be without merit. Bracken, J. P., Sullivan, Miller and Ritter, JJ., concur.